FILED

 

IN CLERK'S OFFICE
U.S. DISTRICT COURT EDNY.
UNITED STATES DISTRICT COURT * UL
EASTERN DISTRICT OF NEW YORK JUL 18 2019
eee ee re eee a a a ee eee ee ee ee x
JOSE ALFREDO MORALES, LONG ISLAND OFFICE
Plaintiff,
MEMORANDUM AND ORDER
~against- 19-CV-1323 (JS) (ARL)

MS. FLUDD (SHERIFF), NASSAU COUNTY
CORRECTIONAL CENTER, C.O. HOLT,
C.O. CARR, and JOHN DOE #1 (C.0.),

Defendants.
— ee em ee eee es a ee ee X
APPEARANCES
For Plaintiff: Jose Alfredo Morales, pro se
17-A-4782
Wende Correctional Facility
Wende Road
P.O. Box 1187
Alden, New York 14004-1187
For Defendants: No appearances.

SEYBERT, District Judge:

On March 6, 2019, incarcerated pro se plaintiff Jose
Alfredo Morales (“Plaintiff”) filed a Complaint in this Court
pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Nassau County
Sheriff Vera Fludd (“Sheriff Fludd”), the Nassau County
Correctional Center (the “Jail”), two named corrections officers
at the Jail, C.O. Holt and C.O. Carr, and an unidentified

corrections officer identified as “John Doe” (“C.0. Doe” and

collectively, “Defendants”). Plaintiff filed an application to
proceed in forma pauperis with the Complaint. (See IFP Mot.,

Docket Entry 2.)
Upon review of the declaration in support of the
application to proceed in forma pauperis, the Court finds that
Plaintiff is qualified to commence this action without prepayment
of the filing fee. See 28 U.S.C. § 1915(a) (1). Therefore,
Plaintiff's request to proceed in forma pauperis is GRANTED.
However, for the reasons that follow, the Complaint is sua sponte

DISMISSED, in part, pursuant to 28 U.S.C. §§ 1915(e) (2) (B) (ii),

1915A(b).
BACKGROUND!
Plaintiff's brief handwritten Complaint is submitted on
the Court’s Section 1983 complaint form. In its entirety,

Plaintiff alleges that:2

(lst Incident) I was jumped by 5 inmates on
9/16/18 and the C.0.’s present only caught two
people fighting me. I was taken to medical
and had to receive 3 staples in my head.
Afterwards I was placed on administrative
segregation as a punishment for 4 months
because I have an assault charge pending
against a C.0O. of N.C.C.C. The Sgt’s and
administration knew I got jumped and penalized
me when I was the victim.

(2nd Incident) I was released from Ad-Seg with

 

7 All material allegations in the Complaint are presumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).

 

2 Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.
administration knowing I had problems in the
B-Building. Gang intelligence knows as well.
I was place on B4B in the B-Building and going
back to my cell block from a visit on 1/7/19
one of the inmates that jumped me on 9/16/18
assaulted me again. C.O. John Doe #1 put me
in a head lock and pulled on my neck very hard.
C.O. Holt came back while I was face down and
kicked me in the head. I got maced and didn’t
receive a shower until 28 hours later.

(3rd incident) On 1/8/19 coming back from
getting X-rays at medical for my neck injury.
They were doing recreation movement for B3B

and B3c. The C.0O.s on B2 failed to
acknowledge the rec movement via radio and
unlocked the B stairway. I found myself

getting assaulted by everyone in the staircase

incl. 3 of my stay away/no contacts. The one

that assaulted me on 1/7/19. *C.0O. Carr maced

me while getting assaulted.*
(Compl. G II.) In the space on the form Complaint that calls for
a description of any claimed injuries, Plaintiff alleges that he
required staples to close a two inch gash, as well as pain to his
neck, forehead, and lower back. (Compl. 9 II.A.) As a result of
the foregoing, Plaintiff seeks to recover a monetary award in the
sum of $10 million. (Compl. {J III.) Plaintiff also seeks an
injunction barring corrections officers from, inter alia,
assaulting him. (Compl. 7 III.)

DISCUSSION

I. In Forma Pauperis Application

Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment
of the filing fees. See 28 U.S.C. § 1915(a) (1). Therefore,
Plaintiff’s request to proceed in forma pauperis is GRANTED.
II. Application of 28 U.S.C. § 1915

Section 1915 of Title 28 requires a district court to
dismiss an in forma pauperis complaint if the action is frivolous
or malicious, fails to state a claim upon which relief may be
granted, or seeks monetary relief against a defendant who is immune
from such relief. see 28 U.S.C. §§ 1915(e) (2) (B) (i1)-(113),
1915A(b). The Court is required to dismiss the action as soon as
it makes such a determination. See id. § 1915A(b).

Courts are obliged to construe the pleadings of a pro se

plaintiff liberally. See Sealed Plaintiff v. Sealed Defendant,

 

5937 F.3d 185, 191 (2d Cir. 2008); McFachin v. McGuinnis, 357 F.3d

 

197, 200 (2d Cir. 2004). However, a complaint must plead
sufficient facts to “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

 

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation
omitted). The plausibility standard requires “more than a sheer
possibility that a defendant has acted unlawfully.” Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

 
2011). While “‘detailed factual allegations’” are not required,
“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic
recitation of the elements of a cause of action will not do.’”
Igbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
III. Section 1983

Section 1983 provides that

[e]very person who, under color of any

statute, ordinance, regulation, custom, or

usage, of any State .. . subjects, or causes

to be subjected, any citizen of the United

States . . . to the deprivation of any rights,

privileges, or immunities secured by the

Constitution and laws, shall be liable to the

party injured.
42 U.S.C. § 1983. To state a claim under Section 1983, a plaintiff
must “allege that (1) the challenged conduct was attributable at
least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.” Rae v. Cnty. of Suffolk, No.

 

07-CV-2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting
Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

A. Claims against Sheriff Fludd

 

In order to state a claim for relief under Section 1983
against an individual defendant, a plaintiff must allege the
personal involvement of the defendant in the alleged
constitutional deprivation. Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010). The Supreme Court held in Iqbal that “[b]Jecause
vicarious liability is inapplicable to .. . [section] 1983 suits,
a plaintiff must plead that each Government-official defendant,
through the official’s own individual actions, has violated the
Constitution.” Igbal, 556 U.S. at 676, 129 S. Ct. at 1948. A
complaint based upon a violation under Section 1983 that does not
allege the personal involvement of a defendant fails as a matter
of law and should be dismissed. Johnson v. Barney, 360 F. App’x
199, 201 (2d Cir. 2010).

Here, although Plaintiff names Sheriff Fludd as a
defendant in the caption of the Complaint, she is not again
mentioned in the body of the Complaint. Wholly absent are any
factual allegations of conduct or inaction attributable to Sheriff
Fludd. Because the Complaint is devoid of any allegations
sufficient to establish any personal involvement by Sheriff Fludd
in the conduct of which Plaintiff complains, Plaintiff’s Section
1983 claims against Sheriff Fludd are not plausible and are thus
DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §§ 1915(e) (2)
(bo) (ii); 1915A(b).

B. Claims against the Jail

It is well-established that “under New York law,
departments that are merely administrative arms of a municipality
do not have a legal identity separate and apart from the
municipality and, therefore, cannot sue or be sued.” Davis v.

Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 477 (E.D.N.Y. 2002);
see also Hawkins v. Nassau Cty. Corr. Fac., 781 F. Supp. 2d 107,
109 at n.1 (E.D.N.Y. 2011) (dismissing claims against Nassau County
Jail because it is an “administrative arm[ ] . . . of the County
of Nassau, and thus lacks the capacity to be sued as a separate
entity”) (internal quotation marks and citations omitted). Thus,
Plaintiff’s Section 1983 claims against the Jail are not plausible
and are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §$§ 1915(e)
(2) (bo) (11); 1915A(b).

Given Plaintiff's pro se status and affording his
Complaint a liberal construction, the Court has considered whether
Plaintiff has alleged a plausible Section 1983 claim against the
municipality, Nassau County, and finds that he has not for the
reasons that follow.

1. Claims as Construed against Nassau County

It is well-established that a municipality such as
Nassau County cannot be held liable under § 1983 on a respondeat

superior theory. See Monell v. Dep’t of Soc. Servs. of N.Y.C.,

 

436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978);

Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008). To

 

prevail on a Section 1983 claim against a municipality, a plaintiff
must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.” Cash v. Cty. of Erie,

 

654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

 

U.S. 51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)); see
also Monell, 436 U.S. at 690-91. “[{L]ocal governments .. . may
be sued for constitutional deprivations visited pursuant to
governmental. ‘custom’ even though such a custom has not received
formal approval through the body’s official decisionmaking
channels.” Monell, 436 U.S. at 690-91 (internal citation
omitted).

To establish the existence of a municipal policy or
custom, the plaintiff must allege: (1) the existence of a formal
policy which is officially endorsed by the municipality, see
Connick, 131 S. Ct. at 1359; (2) actions taken or decisions made
by municipal policymaking officials, i.e., officials with final
decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

 

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208
F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and
widespread as to practically have the force of law,” Connick, 131

S. Ct. at 1359; see also Green v. City of N.Y., 465 F.3d 65, 80

 

(2d Cir. 2006), or that “was so manifest as to imply the
constructive acquiescence of senior policy-making officials,”
Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004)
(internal quotation marks and citations omitted); or (4) that “a
policymaking official exhibit[ed] deliberate indifference to
constitutional deprivations caused by subordinates.” Cash, 654

F.3d at 334 (internal quotation marks and citations omitted); see
also Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d
415, 439 (2d Cir. 2009) (A municipal custom may be found when
“‘faced with a pattern of misconduct, [the municipality] does
nothing, compelling the conclusion that [it] has acquiesced in or
tacitly authorized its subordinates’ unlawful actions.’”) (quoting

Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second

 

alteration in original)).

Here, even affording the pro se Complaint a liberal
construction, there are no factual allegations from which the Court
could reasonably construe a plausible Section 1983 cause of action
against Nassau County. Accordingly, even as construed against
Nassau County, the Complaint does not allege a plausible Section
1983 claim.

Cc. Claims against C.O. Holt, C.O. Carr, and C.0O. Doe

Though thin, Plaintiff’s claims against C.O. Holt, C.O.
Carr, and C.0O. Doe shall proceed. Accordingly, the Court ORDERS
service of the Summonses and Complaint by the United States Marshal
Service (“USMS”) upon these Defendants forthwith.

However, the USMS will not be able to serve C.0. Doe
without more information. The Second Circuit has held that
district courts must provide pro se litigants with reasonable
assistance in investigating the identity of such “John Doe”
defendants. See Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d Cir.

1997). Accordingly, the Court ORDERS that the Clerk of the Court
serve a copy of the Complaint together with this Order on the
Nassau County Attorney. The Nassau County Attorney’s Office is
requested to attempt to ascertain the full name of the Defendant,
who is alleged to be employed by Nassau County and who is alleged
to have interacted with Plaintiff as described in the Complaint.
The Nassau County Attorney’s Office shall provide the Court and
Plaintiff with the name and address where this individual can be
served within thirty (30) days of the date that this Order is
served upon it.

Once the information is provided to the Court by the
Nassau County Attorney’s Office, Plaintiff's Complaint shall be
deemed amended to reflect the full name of the unnamed Defendant,
a Summons shall be issued as to this Defendant, and the USMS shall
serve him. The Nassau County Attorney need not undertake to defend
or indemnify this individual at this juncture. This Order merely
provides a means by which Plaintiff may properly name and serve
the unnamed Defendant as instructed by the Second Circuit in
Valentin.

CONCLUSION

For the reasons set forth above, Plaintiff’s application
to proceed in forma pauperis is GRANTED, however the Complaint is
sua sponte DISMISSED WITH PREJUDICE as against the Jail for failure
to state a e6laim pursuant to 28 U.S.C. §$§ 1915(e) (2) (B) (ii), 1915A

(b) (1). Plaintiff’s Section 1983 claims against Sheriff Fludd are

10
not plausible and are DISMISSED WITHOUT PREJUDICE pursuant to 28
U.S.C. §§ 1915 (e) (2) (b) (11); 1915A(b).

Plaintiff’s claims against C.O. Holt, C.0O. Carr, and
C.O. Doe shall proceed and the Court ORDERS service of the
Summonses and Complaint by the United States Marshal Service upon
these Defendants forthwith. Because the unnamed Defendant cannot
be served without more information, the Court ORDERS that the Clerk
of the Court serve a copy of the Complaint together with this Order
on the Nassau County Attorney. The Nassau County Attorney’s
Office is requested to attempt to ascertain the full name of the
Defendant who is alleged to be employed by Nassau County and who
is alleged to have interacted with Plaintiff as described in the
Complaint. The Nassau County Attorney’s Office shall provide the
Court and Plaintiff the name and address where this individual can
be served within thirty (30) days of the date that this Order is
served upon it. Once the information is provided to the Court by
the Nassau County Attorney’s Office, Plaintiff's Complaint shall
be deemed amended to reflect the full name of the unnamed
Defendant, a Summons shall be issued as to this Defendant, and the
USMS shall serve him.

The Court certifies pursuant to 28 U.S.C. § 1915(a) (3)
that any appeal from this Order would not be taken in good faith
and therefore in forma pauperis status is DENIED for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-

 

11
45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).
The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff.

SO ORDERED.

/s/ JOANNA SEYBERT
JOANNA SEYBERT, U.S.D.Jd.

 

Dated: July 18 , 2019
Central Islip, New York

12
